Citation Nr: 0905455	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  01-001 88A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for cluster headaches, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chronic 
bronchitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for scoliosis of the 
lumbar spine, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 11, 1959 to 
October 10, 1959; June 5, 1960 to June 19, 1960; July 2, 1961 
to July 16, 1961; and October 20, 1961 to March 31, 1981.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board notes that in a December 2001 rating decision, the 
RO increased the rating for cluster headaches to 10 percent, 
effective December 18, 2000.  This has not satisfied the 
Veteran's appeal on the issue and the evaluation of this 
disability remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in September 
2005.  A transcript of the hearing is associated with the 
Veteran's claims folder.

The Veteran's appeal was previously before the Board in April 
2006, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

The issues of an increased rating for chronic bronchitis and 
an increased rating for scoliosis of the lumbar spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected cluster headaches are not 
productive of characteristic prostrating attacks occurring on 
an average once a month over last several months

2.  The Veteran currently is assigned the maximum rating for 
persistent or constant tinnitus in accordance with the 
applicable regulatory criteria.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
cluster headaches have not been met.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.7, 4.124a, Diagnostic Code 8100 (2008).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008); 38 C.F.R. § 4.87 Diagnostic Code 6260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).

Cluster Headaches

The Veteran has appealed the 10 percent rating assigned for 
cluster headaches under DC 8199-8100.  Under Diagnostic Code 
8100, migraine, a higher rating of 30 percent would require 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 50 percent rating, 
the maximum schedular rating available, is warranted for very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2008).

The Veteran's symptoms throughout the appeal period 
approximate no more than the criteria for a 10 percent rating 
under Diagnostic Code 8100.  

On VA examination in March 2000, the Veteran reported 
headaches described as intense pain originating from the 
right eye and right temporal region.  He described the pain 
as intense with severe pressure.  He reported that headaches 
were associated with nausea as well as tearing and redness to 
the right eye.  He also reported that the headaches were 
stimulated or aggravated by lights, flickering lights or 
going from a very dark area to sunlight.  It was reported 
that the frequency and intensity of the headaches had 
decreased after he underwent a tooth extraction in 1995.  He 
reported having headaches in July 1999, October 1999 and 
January 2000.  Pain was relieved by Tylenol or Anacin and an 
occasional injection at a hospital emergency room.  

On VA examination in September 2001, the Veteran reported 
right-sided, temporal and retro-orbital headaches, which 
caused severe pain and pressure on the top of the head by the 
eye.  He reported approximately four episodes of severe 
cluster headaches per year at that time, with a duration of 
six weeks maximum.  He also reported being treated with 
Sansert and pain killers.  On VA examination in June 2004, 
the Veteran reported headaches which included a pressure 
sensation behind his right eye with associated nausea, 
vomiting, usual photophobia and occasional phonophobia.  He 
also reported that once he stopped drinking, his headaches 
improved.  The Veteran reported experiencing two headaches 
per year at that time, which would last anywhere from 6 to 24 
hours in duration, for weeks at a time, subsiding somewhat 
during the day and returning full force after a number of 
hours.

During his September 2005 Travel Board hearing, the Veteran 
testified that his headaches are less severe since he stopped 
drinking seventeen years ago and that they are relieved by 
pain medication.  However, he also indicated that they are 
severe enough to prevent him from working, to think clearly 
and that they affect the vision in his right eye.  
Notwithstanding the Veteran's reports of the severity of his 
headaches when they occur, he also testified that he only has 
headaches one to two times per year which last for about 2 
weeks to one month.  

VA outpatient treatment records dated from December 1998 to 
August 2006 show that the Veteran has been seen for 
complaints of migraine headaches.

Competent medical evidence of record, including the VA 
examination reports of March 2000, September 2001 and June 
2004; VA outpatient treatment notes from December 1998 to 
August 2006; and treatment records from the North East 
Alabama Regional Medical Center, J.T., MD and J.W., MD from 
October 2002 to January 2007 have been reviewed, and 
objective medical findings of record do not show that the 
Veteran suffers from characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2008).  As such a rating beyond 10 percent is not warranted.

Tinnitus

The medical evidence shows that the Veteran experiences 
tinnitus.  The April 2000 and June 2004 VA examiners 
described it as bilateral and constant.

The Veteran has not requested that he be given a separate 10 
percent rating for each ear; however, he claims to experience 
ringing in both ears.  

Diagnostic Code 6260 was revised effective June 23, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 
19, 2006).  

The Veteran has already been awarded the maximum scheduler 
rating available for this disability.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  Furthermore, there is no legal basis 
upon which to award separate compensable evaluations for 
tinnitus in both ears.  Accordingly, a schedular rating in 
excess of 10 percent is not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in March 2003, June 2003 and 
November 2006, the Veteran was provided with the notice 
required by section 5103(a).  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the Veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in the November 2006 
letter.  The Board acknowledges that this was after the 
unfavorable rating decision that is the subject of this 
appeal, but concludes that the timing of the notice does not 
prejudice the Veteran in this instance, as a higher rating 
for the disabilities at issue has been denied.  Hence, 
matters concerning the disability evaluation and the 
effective date of an award do not arise here.

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, section § 5103(a) requires, at 
a minimum, that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

The Board notes that the November 2006 letter informed the 
Veteran that he had to provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability, that if an increase in disability 
was found, a disability rating would be determined by 
applying relevant diagnostic codes which typically provide 
for a range in severity of a particular disability from 0% to 
as much as 100% depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the Veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  

Finally, the Board notes that the Veteran's service treatment 
records and all other pertinent available records have been 
obtained, and that he has been given appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the denied 
claims.  The Board is also unaware of any such outstanding 
evidence.

The Board concludes that any procedural errors in the 
development and consideration of the claims were not 
prejudicial to the Veteran.


ORDER

Entitlement to an increased disability rating for tinnitus is 
denied.

Entitlement to an increased disability rating for cluster 
headaches is denied.


REMAND

The Veteran contends that the currently assigned evaluation 
of 10 percent does not accurately reflect the severity of his 
low back disability.  The record reflects that the last VA 
examination was conducted in June 2004.  At that time, the 
Veteran was able to extend to 20 degrees and flex to 65 
degrees. Lateral flexion was 22 degrees to the left and 20 
degrees to the right, lateral rotation was 28 degrees to the 
left and 30 degrees to the right.  Straight leg raising was 
negative and patellar reflexes were 1+.  There was no 
peripheral edema.  At that time the Veteran reported back 
pain on a regular basis and exacerbation of pain from being 
on his feet for long periods of time, but no clear cut 
attacks of back pain.  The examiner noted that there was 
approximately 20 percent additional limitation due to pain 
and approximately 20 percent of additional loss of function 
after repetitive use.  He was diagnosed with low back pain.

During his September 2005 hearing, the Veteran testified that 
he was unable to bend over and touch his toes and that any 
type of bending caused him to have pain in his back later.  
He also reported muscle spasms and cramps in his legs at 
night, as well as fatigue and weakness in his back.  In 
addition, he reported problems lifting 20 to 30 pounds and 
indicated that he occasionally needed to use a cane or some 
other type of aid to help him walk.  

The Veteran also contends that the currently assigned 
evaluation of 10 percent does not accurately reflect the 
severity of his service-connected chronic bronchitis.  The 
record reflects that the last VA examination was conducted in 
June 2004.  The Veteran contends that his bronchitis has 
become worse since that examination.  Specifically, he 
testified that his bronchitis had progressed to chronic 
obstructive pulmonary disease (COPD) and that he had also 
been diagnosed with lung cancer.  He also testified that he 
had not been told that his lung cancer was related to his 
service-connected chronic bronchitis.  See September 2005 
Travel Board hearing transcript.  The medical evidence of 
record does show that the Veteran has been diagnosed with 
chronic bronchitis, COPD, lung cancer and early stage lung 
disease.  It also shows that the Veteran has been using 
inhalers and home oxygen since his June 2004 VA examination.  
See VA outpatient treatment records, September 2001 VA 
examination report, treatment records from the North East 
Alabama Regional Medical Center, Social Security 
Administration disability determination records, and VA 
Vocational Rehabilitation records.  

The Veteran also contends that he is 100 percent disabled due 
to his service-connected back and respiratory disabilities.  
See December 2006 and August 2007 statements.  The Board 
notes that a March 2002 Counseling Record Narrative Report 
from the VA Vocational Rehabilitation and Employment office 
indicates that the Veteran's back disability caused 
limitations in walking, standing and climbing, and that due 
to his bronchitis, he is unable to walk for more than 25 feet 
without becoming winded.  The report concluded that the 
Veteran has an employment handicap due to his back and 
respiratory disabilities.  Furthermore, Social Security 
Administration records show that the Veteran has been 
determined disabled due to his back and respiratory 
disabilities since March 1993.

The Board also notes that the claims file is negative for any 
medical records either VA or private, related to the 
Veteran's back disability since 2006 and his respiratory 
disability since 2007.  Furthermore, there are no pulmonary 
function test results dated since 2004.

Given the amount of time that has elapsed since the last VA 
examination and the Veteran's claims of increased 
symptomatology and unemployability, a more current VA 
examination is warranted to determine the current severity of 
his low back and respiratory disabilities.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); see 
also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).

The Board also notes that the Veteran has not been provided 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002).  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a) (West 2002) as required by 
Vazquez-Flores v. Peake.

2.  Ask the Veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for his low back and 
respiratory disabilities since 2006 and 
2007.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected low back disability.  
The claims folder must be made 
available to and reviewed by the 
examiner.

All indicated studies, including range 
of motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence 
of pain and the specific excursion(s) 
of motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the degree of severity of 
any pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.  

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.

4.  Schedule the Veteran for a 
respiratory examination to determine 
the current level of disability due to 
the service-connected bronchitis.  The 
examination report should include the 
results of the testing listed in the 
rating schedule, i.e., FEV-1, FEV-
1/FVC, (DLCO (SB)), and maximum 
exercise capacity expressed in 
ml/kg/min., or, if a test cannot be 
performed, the examination report 
should indicate why the test was not 
performed.

The examiner should also determine if 
the Veteran has a current diagnosis of 
COPD, lung cancer or lung disease, and 
if so, determine whether his service-
connected bronchitis is related to any 
of the diseases.

5.  Readjudicate the Veteran's claims 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


